Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.   Claims 1-5 and 7-20 are pending.  Newly added features, where relevant, necessitate new ground(s) of rejections.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 7 and 15 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-5, 7, 12-13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0206396) in view of Devaraj et al. (US 10,425,781 hereinafter Devaraj).
Regarding claim 1, Chen discloses a method, comprising: 
receiving, from a first device, a first device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device the user’s utterance to generate the sound template. ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the user device); 
receiving, from a second device, a second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device a trigger word or phrase such as voice command.  ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the audio device 404, 406 and/or 408); 
matching the first device ambient sound recording and the second device ambient sound recording based on one or more similarities between the first device ambient sound recording and the second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012],  [0033],  [0037]-[0039]; i.e. the server 120 comparing the signal markers from the voice command and the voice template or comparing the signal markers from the trigger word or phrase received from the user device and the signal markers from the audio devices); and 

Chen does not explicitly disclose determining, based on one or more first device signals and one or more second device signals: (1) which of the first device and the second device is a source device having a source device account to be associated with a target device; (2) which of the first device and the second device is that target device to which the source device account is to be associated;.  
However, Devaraj discloses determining, based on one or more first device signals and one or more second device signals: (1) which of the first device and the second device is a source device having a source device account to be associated with a target device; (2) which of the first device and the second device is that target device to which the source device account is to be associated; (FIG. 2A-B, col. 16, lines 43-51, col. 19, lines 62-67, col. 20, lines 31-38, col. 2, lines 11-39; i.e. identifying multiple devices, associated with an account, that receive the speech utterance and determining which device(s) is source device or target device).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Devaraj’s teaching of using selection data to associate devices with an acoustic region and selecting a single device to which to send a notification for the acoustic region into Chen in order to improve sound quality and reduce the sound of duplicate notifications (Devaraj, col. 2, lines 1-31).

Regarding claim 4, Chen in view of Devaraj discloses the method of claim 1, wherein matching the first device ambient sound recording and the second device ambient sound recording is further based on the first device signals (Chen, ¶ [0033], [0039]).  
Regarding claim 5, Chen in view of Devaraj discloses the method of claim 4, wherein matching the first device ambient sound recording and the second device ambient sound recording is further based on the second device signals (Chen, ¶ [0033], [0039]).  
Regarding claim 7, Chen in view of Devaraj discloses the method of claim 5, wherein the one or more first device signals include a first device type (Devaraj, col. 28, line 63-col. 29, line 10); wherein the one or more second device signals include a second device type (Devaraj, col. 28, line 63-col. 29, line 10); wherein the determining is further based on the relative locations of the first device type and the second device type within a hierarchy of device types (Devaraj, col. 20, lines 44-63).  
Regarding claim 12, Chen in view of Devaraj discloses the method of claim 1, further comprising: storing the first device ambient sound recording in a pool data store (Chen, ¶ [0026], [0033]); storing the second device ambient sound recording in the pool 
Regarding claim 13, Chen in view of Devaraj discloses the method of claim 12, wherein determining matches between recordings in the pool data store includes the matching of the first device ambient sound recording and the second device ambient sound recording (Chen, ¶ [0026], [0033]).  
Regarding claim 15, Chen discloses a system comprising: 
one or more processing devices (FIG. 1, ¶ [0057]-[0058]); and 
a memory device (FIG. 1, ¶ [0057]-[0058]) coupled to the one or more processing devices and comprising instructions thereon that, when executed by the one or more processing devices, cause the one or more processing devices to 
receive, from a first device associated with a first device account a first device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device the user’s utterance to generate the sound template. ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the user device); 
receive, from a second device, a second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device a trigger word or phrase such as voice command.  ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the audio device 404, 406 and/or 408); 
match the first device ambient sound recording and the second device ambient sound recording based on one or more similarities between the first device ambient sound recording and the second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0033],  [0037]-[0039]; i.e. the server 120 comparing the signal markers from the 
associate the target device with the source device account responsive to the matching (FIG. 1 & 3-4, ¶ [0012], [0033]-[0035],  [0037]-[0039]; i.e. determining which audio device should respond to the voice command from the user device).
Chen does not explicitly disclose after the matching, determining, based on one or more first device signals and one or more second device signals: (1) which of the first device and the second device is a source device having a source device account to be associated with a target device; and (2) which of the first device and the second device is the target device to which the source device account is to be associated.  
However, Devaraj discloses after the matching, determining, based on one or more first device signals and one or more second device signals:(1) which of the first device and the second device is a source device having a source device account to be associated with a target device; and (2) which of the first device and the second device is the target device to which the source device account is to be associated (FIG. 2A-B, col. 16, lines 43-51, col. 19, lines 62-67, col. 20, lines 31-38, col. 2, lines 11-39; i.e. identifying multiple devices, associated with an account, that receive the speech utterance and determining which device(s) is source device or target device).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Devaraj’s teaching of using selection data to associate devices with an acoustic region and selecting a single device to which to send a notification for the acoustic region into Chen in order to improve 
Regarding claim 16, Chen in view of Devaraj discloses the method of claim 1, wherein the one or more first device signals or the one or more second device signals include: an utterance in the first device ambient sound recording or the second device ambient sound recording that identifies a specific device as being the second device or the first device; a volume of the first device ambient sound recording; a volume of the second device ambient sound recording; an activity log of the first device; or an activity log of the second device (Chen, ¶ [0039]).
Regarding claim 17, Chen discloses a method, comprising: 
receiving, from a first device, a first device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device the user’s utterance to generate the sound template. ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the user device); 
receiving, from a second device, a second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012], [0026], [0029]-[0030]; i.e. receiving from the user device a trigger word or phrase such as voice command.  ¶ [0037]-[0039]; i.e. the server 120 receiving a trigger word or phrase from the audio device 404, 406 and/or 408); 
matching the first device ambient sound recording and the second device ambient sound recording based on one or more similarities between the first device ambient sound recording and the second device ambient sound recording (FIG. 1 & 3-4, ¶ [0012],  [0033],  [0037]-[0039]; i.e. the server 120 comparing the signal markers from the voice command and the voice template or comparing the signal markers from the 
identifying the second device as the target device with which the source device account of the first device is to be associated (FIG. 1 & 3-4, ¶ [0012], [0039]; i.e. identifying the audio device to be receiving the command from the device associated with the authenticated user); and 
associating the target device with the source device account responsive to the matching (FIG. 1 & 3-4, ¶ [0012], [0033]-[0035],  [0037]-[0039]; i.e. determining which audio device should respond to the voice command from the user device).
Chen does not explicitly disclose identifying the first device as a source device having a source device account to be associated with a target device; 
However, Devaraj discloses identifying the first device as a source device having a source device account to be associated with a target device (FIG. 2A-B, col. 16, lines 43-51, col. 19, lines 62-67, col. 20, lines 31-38, col. 2, lines 11-39; i.e. identifying multiple devices, associated with an account, that receive the speech utterance and determining which device(s) is source device or target device).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Devaraj’s teaching of using selection data to associate devices with an acoustic region and selecting a single device to which to send a notification for the acoustic region into Chen in order to improve sound quality and reduce the sound of duplicate notifications (Devaraj, col. 2, lines 1-31).

Regarding claim 19, Chen in view of Devaraj discloses the method of claim 17, wherein the identifying of the first device as the source device and the identifying of the second device as the target device is based on a volume of the first device ambient sound recording and a volume of the second device ambient sound recording (Chen, ¶ [0039]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0206396) in view of Devaraj et al. (US 10,425,781 hereinafter Devaraj) and further in view of Schrempp et al. (US 2016/0105428 hereinafter Schrempp).
Regarding claim 2, Chen in view of Devaraj discloses the method of claim 1.
Chen in view of Devaraj does not explicitly disclose wherein associating the target device with the source device account includes providing credentials to the target device.
However Schrempp discloses wherein associating the target device with the source device account includes providing credentials to the target device (Schrempp, ¶ [0019], [0033]).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate Schrempp’s teaching of .

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0206396) in view of Devaraj and further in view of Lim et al. (US 2017/0208428 hereinafter Lim).
Regarding claim 8, Chen in view of Devaraj discloses the method of claim 1.
Chen in view of Devaraj does not explicitly disclose further comprising: prior to associating the target device with the source device account, operating the target device in a primary mode associated with a target device account.
However, Lim discloses prior to associating the target device with the source device account, operating the target device in a primary mode associated with a target device account (FIG. 11, ¶ [0329], [0339]).
Therefore, it would have been obvious to one of the ordinary skill in the art before effective filing date of the claimed invention to incorporate Lim’s teaching into Chen in view of Devaraj in order to improve user convenience when connecting Bluetooth technology devices using simplified procedure (Lim, ¶ [0009]-[0016]). 
Regarding claim 9, Chen in view of Devaraj and Lim discloses the method of claim 8, wherein associating the target device with the source device account includes operating the target device in a guest mode associated with the source device account (Lim, FIG. 11, ¶ [0329]).  

Regarding claim 11, Chen in view of Devaraj and Lim discloses the method of claim 10, wherein the event is a device power event (Lim, FIG. 10-11).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0206396) in view of Devaraj and further in view of Park et al. (US 2018/0137859 hereinafter Park)
Regarding claim 14, Chen in view of Devaraj discloses the method of claim 13.
Chen in view of Devaraj does not explicitly disclose further comprising removing the first device ambient sound recording and the second device ambient sound recording from the pool data store after the matching of the first device ambient sound recording and the second device ambient sound recording together.  
However, Park discloses wherein deleting the sound data after matching the sound data (¶ [0038]).
Therefore, it would have been obvious to one of the ordinary skill in the art before effective filing date of the claimed invention to incorporate Park’s teaching into Chen in view of Devaraj in order to prevent redundant information search according to voice recognition (Park, ¶ [0038], [0048]).
20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0206396) in view of Devaraj et al. (US 10,425,781 hereinafter Devaraj) and further in view of White et al. (US 2019/0066670 hereinafter White).
Regarding claim 20, Chen in view of Devaraj discloses the method of claim 17.
Chen in view of Devaraj does not explicitly disclose wherein the identifying of the first device as the source device and the identifying of the second device as the target device is based on an activity log of the first device or an activity log of the second device.
However, White discloses wherein the identifying of the first device as the source device and the identifying of the second device as the target device is based on an activity log of the first device or an activity log of the second device (White, FIG. 5, ¶ [0122]-[0123]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to incorporate White’s teaching into Chen in view of Devaraj in order to determine whether the voice enable device(s) is/are capable to perform an action responsive to the command (White, Abstract, ¶ [0001]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHI D NGUY whose telephone number is (571)270-7311.  The examiner can normally be reached on Monday-Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8311.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.D.N/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435